 
Exhibit 10.24
 
CHEMTURA CORPORATION
 
2010 SHORT-TERM INCENTIVE PLAN
 


1.           Purpose.  This annual incentive plan (the “Plan”) is applicable to
those employees of Chemtura Corporation (the “Company”) and its subsidiaries who
are executive officers of the Company (“Covered Employees”), including members
of the Board of Directors who are such employees.  The Plan is designed to
advance the interests of the Company by enabling the Company to attract, retain,
and motivate Covered Employees, by focusing such Covered Employees on
pre-established, objective performance goals and by providing such Covered
Employees with opportunities to earn financial rewards based on the achievement
of such performance goals.
 
2.           Eligibility.  All Covered Employees shall be eligible to be
selected to participate in this Plan.  The Committee shall select the Covered
Employees who shall participate in this Plan in any year (each, a “Participant”)
no later than 90 days after the commencement of the fiscal year of the Company
(or such earlier or later date as may be the applicable deadline for the
establishment of performance goals permitting the compensation payable to such
Participant under this Plan with respect to such year to qualify as “qualified
performance-based compensation” under Treasury Regulation Section 1.162-27(e))
(as applicable, with respect to a Participant, the “Determination Date”).  A
Participant may be permitted to participate in any other annual incentive plan
established by the Company.
 
3.           Administration.  The Plan shall be administered by the
Organization, Compensation and Governance Committee of the Board of Directors
(the “Board”), or by another committee appointed by the Board (the Organization,
Compensation and Governance Committee of the Board or such other committee, the
“Committee”). The Committee shall be comprised exclusively of members of the
Board who are “outside directors” within the meaning of Section 162(m)(4)(C) of
the Internal Revenue Code of 1986, as amended (the “Code”) and Treasury
Regulation Section 1.162-27(e)(3). The Committee shall have the authority,
subject to the provisions herein: (a) to select Participants; (b) to establish
and administer the performance goals and the award opportunities applicable to
each Participant and certify whether the goals have been attained; (c) to
construe and interpret the Plan and any agreement or instrument entered into
under the Plan; (d) to establish, amend, and waive rules and regulations for the
Plan’s administration; and (e) to make all other determinations which may be
necessary or advisable for the administration of the Plan.  Any determination by
the Committee pursuant to the Plan shall be final, binding and conclusive on all
employees and Participants and anyone claiming under or through any of
them.  Members of the Committee shall not be liable for any act or omission in
their capacities as such members, except for bad faith or gross negligence.
 
4.           Establishment of Performance Goals and Award Opportunities.  No
later than the Determination Date for each year, the Committee shall establish
in writing the method for computing the amount of compensation that will be
payable under the Plan to each Participant in the Plan with respect to such year
(i) if the performance goals established by the Committee for the applicable
period with respect to such Participant are attained in whole or in part and,
(ii) to the extent required by the Committee, if the Participant’s employment by
the Company or a subsidiary continues without interruption during the year
through the date the Participant’s award is paid pursuant to Section 7 (or such
earlier or later date specified by the Committee). Such method shall be stated
in terms of an objective formula or standard that precludes discretion, within
the meaning of Treasury Regulation Section 1.162-27(e)(2)(iii)(A), to increase
the amount of the award that would otherwise be due upon attainment of the goals
and may be different for each Participant.  Notwithstanding anything to the
contrary contained herein, but subject to the terms of any enforceable
employment agreement or other contract, the Committee may exercise negative
discretion to reduce the amount of any bonus otherwise payable hereunder.
 
 
 

--------------------------------------------------------------------------------

 
 
No later than the applicable Determination Date with respect to a performance
period, the Committee shall establish in writing the performance goals for such
period, which shall be based on any of the following performance criteria,
either alone or in any combination, on either a consolidated or business unit or
divisional level, and which shall include or exclude discontinued operations,
acquisition expenses and restructuring expenses and/or other one-time or
extraordinary items of income, revenue or expense as the Committee may
determine: (i) earnings; (ii) net income; (iii) net income applicable to stock;
(iv) revenue; (v) cash flow; (vi) return on assets; (vii) return on net assets;
(viii) return on invested capital; (ix) return on equity; (x) profitability;
(xi) economic value added; (xii) operating margins or profit margins; (xiii)
earnings or income before income taxes; (xiv) earnings or income before interest
and income taxes; (xv) income before interest, income taxes, depreciation and
amortization; (xvi) total stockholder return; (xvii) book value; (xviii) expense
management; (xix) capital structure and working capital; (xx) strategic business
criteria, consisting of one or more objectives based on meeting specified
revenue, gross profit, market penetration, geographic business expansion, cost
targets or goals relating to acquisitions or divestitures; (xxi) costs; (xxii)
employee morale or productivity; (xxiii) customer satisfaction or loyalty;
(xxiv) customer service; (xxv) compliance programs; and (xxvi) safety.  The
foregoing criteria shall have any reasonable definitions that the Committee may
specify, which may include or exclude any or all of the following items:
extraordinary, unusual or non-recurring items; effects of accounting changes;
effects of currency fluctuations; effects of financing activities (e.g., effect
on earnings per share of issuing convertible debt securities); expenses for
restructuring, productivity initiatives or new business initiatives;
non-operating items; effects of acquisitions and divestitures, including, but
not limited to, purchase accounting, income and losses on discontinued
operations and gains and losses on the sale of businesses; reorganization
effects; fresh start accounting effects; and gains and losses on the
extinguishment of debt. Any such performance criterion or combination of such
criteria may apply to the Participant’s award opportunity in its entirety or to
any designated portion or portions of the award opportunity, as the Committee
may specify.  Notwithstanding anything to the contrary contained herein, an
individual who becomes a Covered Employee after the applicable Determination
Date may be selected as a Participant in the Plan.  In such event, the Committee
may establish a performance period of less than one year for such Participant or
permit the Participant to participate in an existing bonus program, in each
case, to the extent permissible under Section 162(m) of the Code.
 
 
2

--------------------------------------------------------------------------------

 
 
5.           Maximum Award.  The maximum amount of compensation that may be paid
under the Plan to any Participant for any year is $5,000,000.00.
 
6.           Attainment of Performance Goals Required.  Awards shall be paid
under this Plan for any year solely on account of the attainment of the
performance goals established by the Committee with respect to such
year.  Awards may also be contingent upon the Participant remaining employed by
the Company or a subsidiary of the Company during such year and through the date
the Participant’s award is paid pursuant to Section 7 (or such earlier or later
date specified by the Committee). In the event of termination of employment by
reason of death or disability (as determined by the Committee in its sole
discretion) during the Plan year or before a Participant’s award with respect to
a year is paid pursuant to Section 7, an award shall be payable under this Plan
to the Participant or the Participant’s estate for such year, which shall be
paid at the same time as the award the Participant would have received for such
year had no termination of employment occurred and which shall be equal to the
amount of such award multiplied by a fraction the numerator of which is the
number of full or partial calendar months elapsed in such year prior to
termination of employment and the denominator of which is the number twelve.
Unless otherwise specified by the Committee, a Participant whose employment
terminates prior to the date the Participant’s award with respect to a year is
paid pursuant to this Section (or such earlier or later date specified by the
Committee) for any reason not excepted above shall not be entitled to any award
under the Plan for that year.
 
7.           Shareholder Approval and Committee Certification Contingencies;
Payment of Awards.  Payment of any awards under this Plan shall be contingent
upon the affirmative vote of the shareholders of at least a majority of the
votes cast (including abstentions) approving the Plan in a manner that complies
with Section 162(m) of the Code (which may include approval by a court). Unless
and until such approval is obtained, no award shall be paid or payable pursuant
to this Plan. Payment of any award under this Plan shall also be contingent upon
the Committee’s certifying, in accordance with applicable treasury regulations
under Code Section 162(m) in writing that the performance goals and any other
material terms applicable to such award were in fact satisfied. Unless and until
the Committee so certifies, such award shall not be paid or payable. Unless the
Committee provides otherwise, (a) earned awards shall be paid promptly following
such certification, and (b) such payment shall be made in cash or in awards
granted under the Company’s 2010 Long-Term Incentive Plan (subject to any
payroll tax withholding the Company may determine applies).  To the extent
necessary for purposes of Code Section 162(m), this Plan shall be resubmitted to
shareholders for their reapproval with respect to awards payable for the taxable
years of the Company commencing on and after the 5-year anniversary of initial
shareholder approval.  Unless otherwise determined by the Committee prior to the
commencement of the calendar year that includes the start of the applicable
performance period, payment will be made not later than March 15 of the calendar
year immediately following the close of the applicable performance period.  The
Committee, in its discretion, may provide that individuals may elect to defer
payment of awards provided hereunder, in accordance with such procedures to be
established by the Committee, in accordance with Section 409A of the Code, the
regulations thereunder, and other applicable law.
 
8.           Amendment, Termination, and Term of Plan.  The Board of Directors
may amend, modify or terminate this Plan at any time. The Plan will remain in
effect until terminated by the Board.  Nothing in this Section 8 shall permit
the Board of Directors to modify the terms of any enforceable employment
agreement or other contract.
 
 
3

--------------------------------------------------------------------------------

 
 
9.           Interpretation and Construction.  Any provision of this Plan to the
contrary notwithstanding, (a) awards under this Plan are intended to qualify as
“qualified performance-based compensation” under Treasury Regulation
1.162-27(e), and (b) any provision of the Plan that would prevent an award under
the Plan from so qualifying shall be administered, interpreted and construed to
carry out such intention and any provision that cannot be so administered,
interpreted and construed shall to that extent be disregarded. No provision of
the Plan, nor the selection of any eligible employee to participate in the Plan,
shall constitute an employment agreement or affect the duration of any
Participant’s employment, which shall remain “employment at will” unless an
employment agreement between the Company and the Participant provides otherwise.
Both the Participant and the Company shall remain free to terminate employment
at any time to the same extent as if the Plan had not been adopted.  To the
extent required by any applicable law, rule or regulation, Awards granted under
this Plan shall be subject to any policies adopted by the Company to comply with
the Dodd-Frank Wall Street Reform and Consumer Protection Act.
 
10.           Governing Law.  The terms of this Plan shall be governed by the
laws of the State of Delaware, without reference to the conflicts of laws
principles thereof.
 
11.           Waiver of a Jury Trial.  The Company and each Participant shall
irrevocably and unconditionally waive all right to trial by jury in any
proceeding relating to the Plan or any award made hereunder, or for the
recognition and enforcement of any judgment in respect thereof (whether based on
contract, tort or otherwise) arising out of or relating to the Plan or any award
made hereunder.
 
12.           Nontransferrability.  No right or interest of any Participant in
the Plan shall be assignable or transferable except as designated by the
Participant by will or by the laws of descent and distribution, or subject to
any lien, directly, by operation of law, or otherwise, including, but not
limited to execution, levy, garnishment pledge and bankruptcy.
 
 
 
4

--------------------------------------------------------------------------------

 
 